Plaintiff in error, Wilson Phillips, was convicted on the charge of transporting about twelve cases of whiskey in Coal county, and was sentenced to be confined for thirty days in the county jail and to pay a fine of $50.
No brief has been filed on behalf of plaintiff in error, and the cause was submitted on the motion of the Attorney General to affirm the judgment for failure to prosecute the appeal. For this reason the motion to affirm is sustained, and the cause remanded to the trial court, with direction to enforce its judgment therein.